Motion by appellant husband for a stay pending appeal granted, on condition: (1) that he pay $235, on account, for the cost of the stenographic record on the appeal by respondent, his former wife; (2) that he pay $200, on account, for her counsel fee on such appeal; and (3) that he perfect the appeal and be ready to argue or submit it at the February Term, commencing January 30, 1961. The appeal is ordered on the calendar for said term. The record and appellant’s brief must be served and filed on or before January 16, 1961. Motion by appellant husband to dispense with printing denied. Nolan, P. J., Beldock, Kleinfeld, Christ and Pette, JJ., concur.